UNDERWOOD, District Judge.
Petitioner in the above stated case was duly adjudicated bankrupt by order' dated and filed August 14, 1937. Thereafter, by order of Court, petitioner was allowed-eighteen months from the date of said or*332der of adjudication within which to file an application for discharge under the then existing Bankruptcy Act. Within such period the Chandler Bankruptcy Act became effective, under* the provisions of which (Section 14, 11 U.S.C.A. § 32) the order of adjudication of any person, except a corporation, operates as an application for discharge, unless waived in writing. Petitioner did not file a formal application for discharge, but asked that the proceedings be referred to the referee for further action with respect to his right to a discharge in bankruptcy under the provisions of Section 14 of the Chandler Act.
Upon considering the petition of said bankrupt and the record in said case, it appears that the provisions of:the Chandler Act (Section 14) became effective within the eighteen months period from the date of the order of adjudication, and that during this period petitioner was granted leave to file an application for discharge in said case. It further appears that petitioner has tendered to the Court the balance of all costs and expenses of the proceeding.
Since the provision of the Chandler Act making it unnecessary to file an application for discharge became effective during the time petitioner had a right to file such application, the adjudication operated as an application for discharge.
It is, therefore, hereby ordered by the court that the proceedings be re-referred to R. Emerson Gardner, referee, to take such further proceedings as are required or permitted under the Bankruptcy Act, as amended and supplemented by the Act approved June 22nd, 1938, 11 U.S.C.A. § 1 et seq., the said referee to fix a time and place for filing objections to the discharge.